Citation Nr: 1528689	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  06-29 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a psychiatric disability.

2.  Entitlement to service connection for a visual disorder, to include as secondary to hypertension.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1952 to November 1954.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices in San Diego, California and Montgomery, Alabama.  The Veteran's case comes from the VA Regional Office in Montgomery, Alabama (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

A claimant has a right to compliance with the directives in a remand from the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  In the June 2012 remand, the Board requested that VA provide the Veteran a medical examination and nexus opinion concerning the claims for entitlement to service connection for hypertension and a visual disorder.  The Board finds that the medical opinions of record do not provide opinions of specific directives requested in the previous Board remand.

Concerning the hypertension claim, the remand directives requested that the VA examiner provided an opinion as to whether hypertension was at least as likely as not related to service or to a psychiatric disability.  The remand directives for that claim also requested an opinion as to whether hypertension was at least as likely as not due to or aggravated by any service-connected disability or a psychiatric disability.  

A July 2012 VA examination report shows that the examiner concluded that the Veteran's essential hypertension was less likely as not related to active service or to any service-connected medical disability.  The examiner also reported that it was less likely than not that the Veteran's chronic essential hypertension was aggravated by any service-connected chronic medical conditions.  The examiner then noted that an opinion could not be provided without resorting to speculation as to whether hypertension was related to or aggravated by a service connected mental health disability which would need to be provided by a mental health provider.  However, there is no indication that an opinion from a mental health provider was sought.

The Board finds that the July 2012 VA examination report did not comply with all of the June 2012 remand directives, specifically with regard to whether it was at least as likely as not that hypertension was caused by or aggravated by a service connected psychiatric disability.  Therefore, on remand, a VA examination must be provided to the Veteran and an examiner with the proper expertise must provide an opinion regarding the relationship, if any, between the Veteran's hypertension and his service connected psychiatric disability.  

Concerning the visual disorder claim, the remand directives requested that the VA examiner provided an opinion was to whether any visual disorder was at least as likely as not related to service, to any service-connected disability, or to hypertension.  The remand directives also requested an opinion as to whether the visual disorder was at least as likely as not due to or aggravated by any service-connected disability or hypertension.  

A July 2012 VA examination report shows that the examiner concluded that the visual disorder that consisted of blurry vision of the right eye greater than the left eye due to cataracts and asteroid hyalosis.  Both conditions were noted to be caused by normal aging and physiological changes that were present and were not caused by or a result of military service.  The Board finds that the examiner did not comport with the remand directs as no opinion was provided concerning whether the Veteran's visual disorder was caused or aggravated by service-connected disabilities or by hypertension.  Therefore, on remand, a VA examination must be provided to the Veteran and an examiner with the proper expertise must provide an opinion regarding the relationship, if any, between the Veteran's visual disorder and his service-connected disabilities or hypertension.  

With regard to the claim for TDIU, the claims file shows that in February 2005, the Veteran submitted a claim for entitlement to a TDIU.  A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating is within the jurisdiction of the Board.  The Board notes that an April 2013 rating decision granted a 100 percent rating for service-connected PTSD effective February 14, 2008.  Within the RO's analysis for TDIU, the RO noted that TDIU was moot as of February 14, 2008, due to the 100 percent rating for PTSD and that TDIU was not warranted prior to February 14, 2008.  Usually, a claim for TDIU will be presumed to be rendered moot with the grant of the scheduler 100 percent rating for PTSD.  However, the issue of entitlement to TDIU is no longer considered moot when a Veteran is service-connected for disabilities other than that which the single 100 percent disability rating is based.  Bradley v. Peake, 22 Vet. App. 280 (2008). 

The Board notes that during the course of this appeal and prior to February 14, 2008, the Veteran was rated 50 percent for cephalgia and that a July 2005 VA examiner provide an opinion that the Veteran's service-connected condition rendered him disabled and unemployable.  While the Veteran did not meet the scheduler requirements for 38 C.F.R. § 4.16(a), that matter should have been referred to the Director of Compensation and Pension Services for consideration of the assignment of TDIU pursuant to 38 C.F.R. § 4.16(b) as the file contained evidence suggesting that the Veteran may have been unemployable due to a service-connected disability.  The Board also notes that the Veteran has also been granted service connection for other disabilities such as bilateral hearing loss and residuals of a traumatic brain injury and those conditions should also be considered by the Direction of Compensation and Pension as to whether TDIU for disabilities separate and apart from the service connected PTSD is warranted.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for a VA examination by an examiner with the proper expertise to ascertain the nature and etiology of any hypertension found.  The previous examiner suggested a mental health provider.  The examiner must review the claims file and should note that review in the report.  The examiner must also comment upon the medical literature submitted by the Veteran.  Based upon review of the service and post-service medical records, and the Veteran's reported history, the examiner must provide an opinion as to the following with a complete rationale for all opinions:

(a)  Is it at least as likely as not (50 percent probability or greater) that hypertension is related to the Veteran's period of service, to any service-connected disability, or to a service-connected psychiatric disability.  

(b)  Is it at least as likely as not (50 percent probability or greater) that hypertension has been aggravated (increased in severity beyond the natural progress of the disorder) by any service-connected disability to include a service-connected psychiatric disability.  If any hypertension found is attributable to factors unrelated to service, a service-connected disability, or a psychiatric disability, the examiner should specifically so state.  

2.  Schedule the Veteran for a VA examination with an examiner with the proper expertise to ascertain the nature and etiology of any visual disorder.  The examiner must review the claims file and should note that review in the report.  Based upon review of the service and post-service medical records, and the Veteran's reported history, the examiner must provide an opinion as to the following with a complete rationale for all opinions:

(a)  Is it at least as likely as not (50 percent probability or greater), that a visual disorder is related to the Veteran's period of service, to any service-connected disability, or to hypertension.

(b)  Is it at least as likely as not (50 percent probability or greater), that a visual disorder is related due to any service-connected disability, or aggravated (increased in severity beyond the natural progress of the disorder) by any service-connected disability or by hypertension.  If any visual disorder found is attributable to factors unrelated to service, a service-connected disability, or hypertension, the examiner should specifically so state.  A complete rationale for all opinions must be provided.  

3.  After completion of the above, adjudicate the claims and then refer the case to the Director of Compensation and Pension Service for consideration of whether TDIU is warranted pursuant to 38 C.F.R. § 4.16(b).  The Director of Compensation and Pension should consider whether TDIU was warranted prior to February 2008 and should specifically consider the July 2005 VA examination report that shows the Veteran was unemployable due to a service-connected disability.  

4.  Then, readjudicate the claims. The Veteran's claim for TDIU is not moot due to the 100 percent rating currently in effect for the Veteran's PTSD as there is evidence that other service-connected disabilities may have also rendered him unemployable.  Therefore, TDIU must also be considered for the entire period on appeal separate and apart from the 100 percent rating for PTSD.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

